Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 (Figures 7-12) in the reply filed on 12/1/2021 is acknowledged.  The traversal is on the ground(s) that it should be no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because the different species require a different field of search (e.g., employing different search strategies or search queries for the different structural features (e.g. different fixing structure arrangements, etc.) of the distinct species).. Applicant indicated elected species 3 corresponds to claims 1-4, 6-9 and 11-13. Therefore, claims 5, 10 and 14-20 are withdrawn from consideration.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic component disposed on the backing plate [claim 2] and buffer pad is disposed on the backing plate, located between the backing plate and the target object [claim 11] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US 8,602,241).
Regarding claim 1, Kuo discloses a package structure (See Figs. 3-4), comprising: a backing plate (4) supporting a target object; at least one pad (26) disposed on the backing plate and fixing the target object; a frame (28) disposed on a lower side of the backing plate, bonded to the backing plate, and supporting the backing plate to fix the pad onto the backing plate; and a side enclosing plate (22/23/24/25) disposed around the backing plate and connected to the pad to fix the pad.
Regarding claim 4, Kuo discloses an end portion of the frame is provided with a fixing structure (at 284) indirectly connected to the pad to fix the pad.

Regarding claim 12, Kuo discloses the side enclosing plate is inserted into and fixed to the pad (at 264).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 8,602,241) as applied to claim 1 above, in view of Fetterman et al. (US 2016/0064993).
Regarding claims 2-3, Kuo discloses the claimed invention except for the a magnetic component disposed on the backing plate. However, Fetterman teaches a packaging structure (See Fig. 1) 
Regarding claim 11, Kuo discloses the claimed invention except for the buffer pad is disposed on the backing plate, located between the backing plate and the target object held therein. However, Fetterman teaches a packaging structure (See Fig. 1) comprising a backing plate (at 110) with a buffer pad (104) located between the backing plate and object (60) held therein, for the purpose of protecting the object stored within the packaging ([0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the backing plate of Kuo with a buffer pad as taught by Fetterman in order to better protect the object stored within the packaging.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 8,602,241) as applied to claim 1 above, in view of Flynn (US 2001/0015332). As described above, Kuo discloses the claimed invention except for the specific material of the frame. However, Flynn teaches it is well known in the art for a packaging structure frame to be formed from a rigid material such as plastic or metal in order to give adequate structural strength and rigidity to the packaging structure ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Kuo to be formed from metal as taught by Flynn in order to give adequate structural strength and rigidity to the packaging structure. Furthermore, it has been held to be .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735